ORDER

PER CURIAM.
Defendant appeals the judgment and sentence entered upon his conviction by a jury of one count of forcible sodomy in violation of section 566.060 RSMo 1994 and of one count of attempted forcible rape in violation of section 566.030.2 RSMo 1994. Defendant was sentenced to ten years imprisonment on each count, to be served consecutively. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would serve no jurisprudential purpose. The judgment is affirmed in accordance with Rule 30.25(b).